                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


SARA CATHERINE EKKENS,                   ) Case No. 1:18CV0364
                                         )
             Plaintiff,                  )
                                         )
             v.                          ) MAGISTRATE JUDGE DAVID A. RUIZ
                                         )
COMMISSIONER OF SOCIAL                   )
    SECURITY,                            )
                                         )
                                         )
             Defendant.                  ) MEMORANDUM AND ORDER


      Plaintiff Sara Catherine Ekkens (“Ekkens” or “Plaintiff”) challenges the final

decision of Defendant Commissioner of Social Security (“Commissioner”), denying

her applications for a period of disability (“POD”) and disability insurance benefits

(“DIB”) under Title II of the Social Security Act, 42 U.S.C. §§ 416(i), 423, et seq.

(“Act”). This court has jurisdiction pursuant to 42 U.S.C. § 405(g). The issue before

the court is whether the final decision of the Commissioner is supported by

substantial evidence and, therefore, conclusive. For the reasons set forth below, the

Commissioner’s final decision is REVERSED and REMANDED.



                             I. PROCEDURAL HISTORY

      On January 26, 2015, Ekkens filed an application for a POD and DIB,

alleging disability beginning September 10, 2013. (R. 8, Transcript (“tr.”), at 15,

150, 169-170, 179-190.) Ekkens’ application was denied initially and upon
reconsideration. (R. 8, tr., at 15, 70-86, 87-102, 103-106.) Thereafter, Ekkens filed

a request for a hearing. (R. 8, tr., at 117-118.)

      An Administrative Law Judge (“the ALJ”) held the hearing on March 8, 2017.

(R. 8, tr., at 45-68.) Ekkens appeared at the hearing, was represented by counsel,

and testified. (Id. at 47, 50-63.) A vocational expert (“VE”) also attended the

hearing and provided testimony. (Id. at 47, 63-67.) On May 30, 2017, the ALJ

issued the underlying decision, applying the standard five-step sequential analysis

to determine whether Ekkens was disabled. (R. 8, tr., at 15-36; see generally 20

C.F.R. § 404.1520(a).) Based on his review, the ALJ concluded Ekkens was not

disabled. Id. at 35. The Appeals Council denied Ekkens’ request for review, thus

rendering the ALJ’s decision the final decision of the Commissioner. (R. 8, tr., at 1-

3.) Ekkens filed a complaint challenging the Commissioner’s final decision,

pursuant to 42 U.S.C. § 405(g). The parties have completed briefing in this case.

Ekkens presents two legal issues for the court’s review, arguing the ALJ erred when

evaluating opinions from plaintiff’s treating mental health providers and plaintiff’s

circulatory disorder. (R. 13, PageID #: 1203.)



                  II. PERSONAL BACKGROUND INFORMATION

      Ekkens was born in 1964, and was 49 years old, which is defined as a

younger individual age 18-49, on the alleged disability onset date, but she

subsequently changed age category to closely approaching advanced age. (R. 8, tr.,

at 34, 50, 169.) Plaintiff has at least a high school education and is able to
                                             2
communicate in English. (R. 8, tr., at 34, 50, 179, 181.) Ekkens had past relevant

work as a dental assistant, an anesthesiology assistant, and a telephone solicitor.

(R. 8, tr., at 34, 53-54, 64.)



                        III. RELEVANT MEDICAL EVIDENCE1

       Disputed issues will be discussed as they arise in Ekkens’ brief alleging error

by the ALJ. Ekkens applied for DIB benefits on January 26, 2015, alleging

disability beginning September 10, 2013. (R. 8, tr., at 15, 150, 179-190.) She listed

the physical and mental conditions that limit her ability to work as: “major

depressive mental disorder, epilepsy, rheumatoid arthritis, myoproliferative [sic]

blood disorder (DVTs and Pes), extreme [eczema].” (R. 8, tr., at 180.)

       Robelyn Marlow, Ph.D. completed a psychiatric review on April 6, 2015,

which found that Ekkens had affective disorders (12.04). (R. 8, tr., at 78.) These

disorders resulted in moderate restriction of activities of daily living and difficulties

in maintaining social functioning, concentration, persistence or pace. Id.

       Dr. Marlow also completed a mental RFC assessment on April 6, finding that

Ekkens was moderately limited in her ability to carry out detailed instructions, to

maintain attention and concentration for extended periods, and in the ability to

complete a normal workday without interruptions form psychologically based


1 The summary of relevant medical evidence is not intended to be exhaustive. It includes
only those portions of the record cited by the parties and also deemed relevant by the court
to the assignments of error raised.

                                              3
symptoms and to perform at a consistent pace without an unreasonable number and

length of rest periods. (R. 8, tr., at 83.) Dr. Marlow opined that Ekkens can

concentrate and persist at simple tasks. Id. Dr. Marlow also assessed that Ekkens

was moderately limited in her ability to interact appropriately with the general

public, and in the ability to get along with coworkers or peers without distracting

them or exhibiting behavioral extremes. (R. 8, tr., at 83-84.) In addition, the

psychologist rated Ekkens as moderately limited in the ability to respond

appropriately to changes in the work setting. Id. at 84. Dr. Marlow stated that

Ekkens is capable of performing simple repetitive tasks and some moderately

complex routine tasks without strict production quotas, but no fast-paced tasks; and

she is not capable of significant interactions with others. Id.

      Ekkens presented for a consultative examination with Patrick Marinello,

M.D., on May 30, 2015. (R. 8, tr., at 646-650.) Plaintiff reported to Dr. Marinello

that she had a history of rheumatoid arthritis since 2012, which affects her back,

left knee, and both hands. Id. at 646. She reported symptoms that included joint

pain and stiffness in both hands. Id. Dr. Marinello observed edema in both legs,

and noted Ekkens was wearing compression stockings. Id. at 648, 649-650. The

doctor stated that there was no tenderness to range of motion on her

musculoskeletal exam, she had good range of motion and no effusion or crepitus,

and was able to complete all the musculoskeletal tasks. Id. at 650. Manual muscle

testing was normal. Id. at 653-654.


                                           4
      An X-ray of the lumbar spine indicated lumbar spondylosis with degenerative

disc disease. Id. at 651. The left knee appeared normal on X-ray, there was no

evidence of fracture, no soft tissue swelling or abnormal calcifications. Id. at 652.

      Dr. Marinello indicated that claimant’s condition appeared to be relatively

stable. Id. at 650. The doctor opined that the claimant “can be expected to sit,

stand and walk normally in an 8-hour workday with normal breaks.” Id. She does

not have significant limitations with lifting or carrying weight, and there are no

limitations on bending, stooping, crouching, and squatting. Id. Dr. Marinello

opined that Ekkens had no manipulative limitations on reaching, handling, feeling,

grasping or fingering. Id.

       State agency medical consultant Steve E. McKee, M.D., completed a physical

residual functional capacity assessment for Ekkens on July 10, 2015. (R. 8, tr., at

80-82.) Dr. McKee assessed a range of medium exertion, with the ability to stand or

walk for a total of six hours, and to sit for about six hours, of an 8-hour workday.

(R. 8, tr., at 80.) Plaintiff could frequently climb ramps or stairs, but never climb

ladders, ropes, or scaffolds. Id. at 81. She can frequently kneel or crouch, and can

occasionally stoop or crawl. Id. The doctor attributed these limitations to

degenerative disc disease of the lumbar spine, rheumatoid arthritis, a history of

epilepsy, and pain. Id. Ekkens’ capacity for handling (gross manipulation) and

fingering (fine manipulation) were limited to frequently for both hands. Id. Ekkens

was to avoid concentrated exposure to hazards, particularly unprotected heights.


                                           5
Id. at 82. These limitations were attributed to degenerative disc disease of the

lumbar spine, rheumatoid arthritis, a history of epilepsy, and pain. Id. at 81-82.

        On August 3, 2015, Natalia Parkanzky, CRNP2, completed a medical source

statement on Ekkens’ physical capacity. (R. 8, tr., at 658-659.) Nurse Parkanzky

indicated that lifting and carrying were affected by Ekkens’ impairment of hand

pain (tingling), to the extent that she could lift or carry five pounds occasionally,

and no amount of weight frequently. Id. at 658. Parkanzky indicated that standing

and walking were affected by Ekkens’ impairment, limiting her to a total of six

hours in a workday that she could stand or walk, one to two hours without

interruption. Id. Likewise, she was limited to sitting a total of six hours during a

workday, one to two hours without interruption. Id. The assessment of claimant’s

abilities to stand, walk, and sit were based on her ability to do activities of daily

living. Id. Parkanzky indicated that Ekkens could rarely climb, and occasionally

balance, stoop, crouch, kneel, or crawl. Id.

        Nurse Parkanzky assessed that Ekkens could occasionally reach, push or

pull, and use gross manipulation. (R. 8, tr., at 659.) She could rarely use fine

manipulation, because of swelling of her hands with prolonged activity. Id.

Parkanzky indicated that Ekkens needed an at-will sit/stand option. Id. Although

Parkanzky found that claimant experienced mild pain, she indicated that it

interfered with concentration, took the claimant off task, and caused absenteeism.


2   Certified Registered Nurse Practitioner

                                              6
Id. The nurse stated that Ekkens needs to elevate her legs 45 degrees, three times

a day for swelling. Id. Also, the plaintiff would require an additional two hours of

rest time per day, beyond the standard lunch period and two 15-minute breaks. Id.

      On August 4, 2015, Richard Hill, M.D., and Bruce Catalano, LISW, completed

a medical source statement on Ekkens’ mental capacity. (R. 8, tr., at 660-661; see

also tr., at 662-663 (duplicate).) In the area of making occupational adjustments,

Dr. Hill’s and Catalano’s statement assessed that Ekkens had a capability for

occasionally: maintaining attention and concentration for extended periods of 2-

hour segments and regular attendance and punctuality; interacting with

supervisors; working in coordination with, or in proximity to, others without being

unduly distracted or distracting; dealing with work stress; completing a normal

workday without interruption from psychologically based symptoms and performing

at a consistent pace without an unreasonable amount of rest periods. Id. at 660.

Ekkens had the capability to constantly deal with the public, and a capacity to

frequently make occupational adjustments in six other areas. Id.

      Regarding Ekkens’ intellectual functioning, the statement assessed that

plaintiff had the capacity to occasionally understand, remember and carry out

complex job instructions; and the capacity to frequently understand, remember and

carry out detailed but not complex job instructions, as well as simple job

instructions. (R. 8, tr., at 661.) The statement also assessed that plaintiff had the

capacity to occasionally socialize, behave in an emotionally stable manner, and

manage funds or schedules. Id. She had the capacity to frequently maintain her
                                       7
appearance, and to relate predictably in social situations. Id. Dr. Hill and Catalano

identified the diagnoses that supported their assessment as Major Depressive

Disorder, Recurrent, and Panic Disorder. Id.

       On October 15, 2015, state agency medical consultant Gary Hinzman, M.D.,

completed a physical RFC assessment for Ekkens on reconsideration. (R. 8, tr., at

96-98.) Dr. Hinzman assessed a range of light exertion, with the ability to stand or

walk for a total of six hours, and to sit for about six hours, of an 8-hour workday.

(R. 8, tr., at 96-97.) Otherwise, Dr. Hinzman adopted the identical limitations

identified earlier by Dr. McKee. Id. at 97-98.

       A psychiatric review completed by Tonnie Hoyle, Psy.D., on October 20, 2015,

on reconsideration agreed with the assessment from Dr. Marlow, finding that

Ekkens had affective disorders (12.04), which resulted in moderate restriction of

activities of daily living, difficulties in maintaining social functioning, and in

maintaining concentration, persistence or pace. (R. 8, tr., at 94-95.) Dr. Hoyle’s

mental RFC assessment was also in complete accord with Dr. Marlow’s. Id. at 99-

100.

       Claimant’s treating hematologist Timothy O’Brien, M.D., indicated in a

February 3, 2017, note that Ekkens had a prior history of leg venous thrombosis,

which resulted in chronic lower leg pains from post phlebetic syndrome. (R. 8, tr.,

at 1125.) Dr. O’Brien stated: “For this, she requires elevation of her legs for 15

minutes, 4 times per day.” Id.


                                            8
      On March 1, 2017, Dr. Hill completed a second medical source statement on

Ekkens’ mental capacity. (R. 8, tr., at 1126-1127.) The form used different criteria

than that completed by Dr. Hill on August 4, 2015. In the area of understanding,

remembering or applying information, Dr. Hill indicated that Ekkens had marked

limitation in sequencing multi-step activities. Id. at 1126. In the area of interacting

with others, Dr. Hill indicated that Ekkens had extreme limitations in handling

conflicts with others; responding to requests, suggestions, and criticism; and

keeping social interactions free of excessive irritability, sensitivity, and

argumentativeness. Id. In the area of concentration, persistence or maintaining

pace, Dr. Hill indicated that Ekkens had extreme limitations in her ability to work

at an appropriate and consistent pace; to sustain an ordinary routine and regular

attendance at work; and to work a full day without needing more than the allotted

number or length of rest periods. (R. 8, tr., at 1127.) The doctor indicated that

claimant had marked limitations in her ability to complete tasks in a timely

manner; to ignore or avoid distractions while working; and to work close to, or with,

others without interrupting or distracting them. Id. In the area of adapting or

managing oneself, Dr. Hill determined that Ekkens had extreme limitations in her

ability to respond to demands, and to manage her psychologically-based symptoms.

Id.

      Dr. Hill diagnosed Ekkens with Major Depressive Disorder, non-severe

without psychosis. (R. 8, tr., at 1127.) He noted she had days when she was unable

to get out of bed or to shower, and that she handles even minor stresses poorly. Id.
                                           9
                                 IV. ALJ’s DECISION

        The ALJ made the following findings of fact and conclusions of law in his

May 30, 2017, decision:

        1. The claimant meets the insured status requirements of the Social
        Security Act through December 31, 2018.

        2. The claimant has not engaged in substantial gainful activity since
        September 10, 2013, the alleged onset date (20 C.F.R. 404.1571 et seq.).

        3. The claimant has the following severe impairments: spine disorder,
        inflammatory arthritis, obesity, epilepsy, major depressive disorder,
        and panic disorder (20 C.F.R. 404.1520(c)).

        4. The claimant does not have an impairment or combination of
        impairments that meets or medically equals the severity of one of the
        listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20
        C.F.R. 404.1520(d), 404.1525, and 404.1526).

        5. After careful consideration of the entire record, the undersigned
        finds that the claimant has the residual functional capacity to perform
        light work as defined in 20 CFR 404.1567(b) except the claimant can
        frequently climb ramps or stairs and never climb ladders, ropes or
        scaffolds. She can occasionally stoop, frequently kneel or crouch, and
        occasionally crawl. The claimant can frequently handle and finger
        bilaterally. She must avoid concentrated exposure to hazards such as
        unprotected heights, moving machinery, and commercial driving. The
        claimant can perform simple tasks. She can perform goal-oriented
        work, but cannot work at a production-rate pace. The claimant can
        interact with supervisors, coworkers, and the public if that interaction
        is limited to speaking and signaling as it is defined in the SCO.3

        6. The claimant is unable to perform any past relevant work (20
        C.F.R. 404.1565).



3   Error! Main Document Only.[Selected Characteristics of Occupations]

                                           10
       7. The claimant was born on *** 1964, and was 49 years old, which is
       defined as a younger individual age 18-49, on the alleged disability
       onset date. The claimant subsequently changed age category to closely
       approaching advanced age (20 C.F.R. 404.1563).

       8. The claimant has at least a high school education and is able to
       communicate in English (20 C.F.R. 404.1564).

       9. Transferability of job skills is not material to the determination of
       disability because using the Medical-Vocational Rules as a framework
       supports a finding that the claimant is “not disabled,” whether or not
       the claimant has transferable job skills (see SSR 82-41 and 20 C.F.R.
       Part 404, Subpart P, Appendix 2).

       10. Considering the claimant’s age, education, work experience, and
       residual functional capacity, there are jobs that exist in significant
       numbers in the national economy that the claimant can perform (20
       C.F.R. 404.1569 and 404.1569(a)).

       11. The claimant has not been under a disability, as defined in the
       Social Security Act, from September 10, 2013, through the date of this
       decision (20 C.F.R. 404.1520(g)).

(R. 8, tr., at 17-19, 21, 33-35.)



                             V. DISABILITY STANDARD

       A claimant is entitled to receive DIB or SSI benefits only when she

establishes disability within the meaning of the Social Security Act. See 42 U.S.C.

§§ 423, 1381. A claimant is considered disabled when she cannot perform

“substantial gainful employment by reason of any medically determinable physical

or mental impairment that can be expected to result in death or that has lasted or

can be expected to last for a continuous period of not less than twelve (12) months.”

20 C.F.R. § 404.1505(a).

                                          11
      Social Security Administration regulations require an ALJ to follow a five-

step sequential analysis in making a disability determination. See 20 C.F.R. §

404.1520(a); Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir.

2001). The Sixth Circuit has outlined the five steps as follows:

      First, the claimant must demonstrate that he has not engaged in
      substantial gainful activity during the period of disability. 20 C.F.R.
      §404.1520(a)(4)(i). Second, the claimant must show that he suffers
      from a severe medically determinable physical or mental impairment.
      Id. §404.1520(a)(4)(ii). Third, if the claimant shows that his
      impairment meets or medically equals one of the impairments listed in
      20 C.F.R. Pt. 404, Subpt. P, App. 1, he is deemed disabled. Id.
      §404.1520(a)(4)(iii). Fourth, the ALJ determines whether, based on
      the claimant's residual functional capacity, the claimant can perform
      his past relevant work, in which case the claimant is not disabled. Id.
      §404.1520(a)(4)(iv). Fifth, the ALJ determines whether, based on the
      claimant's residual functional capacity, as well as his age, education,
      and work experience, the claimant can make an adjustment to other
      work, in which case the claimant is not disabled. Id.
      §404.1520(a)(4)(v).

      The claimant bears the burden of proof during the first four steps, but
      the burden shifts to the Commissioner at step five. Walters v. Comm'r
      of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997).

Wilson v. Commissioner of Social Security, 378 F.3d 541, 548 (6th Cir. 2004).



                           VI. STANDARD OF REVIEW

      Judicial review of the Commissioner’s benefits decision is limited to

determining whether the ALJ applied the correct legal standards and whether the

findings of the ALJ are supported by substantial evidence. Blakley v. Commissioner

of Social Security, 581 F.3d 399, 405 (6th Cir. 2009); Richardson v. Perales, 402 U.S.

389, 401 (1971). “Substantial evidence” has been defined as more than a scintilla of
                                         12
evidence, but less than a preponderance of the evidence. Wright v. Massanari, 321

F.3d 611, 614 (6th Cir. 2003); Kirk v. Sec’y of Health & Human Servs., 667 F.2d 524,

535 (6th Cir. 1981). Thus, if the record evidence is of such a nature that a

reasonable mind might accept it as adequate support for the Commissioner’s final

benefits determination, then that determination must be affirmed. Wright, 321

F.3d at 614; Kirk, 667 F.2d at 535.

      The Commissioner’s determination must stand if supported by substantial

evidence, regardless of whether this court would resolve the issues of fact in dispute

differently, or substantial evidence also supports the opposite conclusion. Bass v.

McMahon, 499 F.3d 506, 509 (6th Cir. 2007); Mullen v. Bowen, 800 F.2d 535, 545

(6th Cir. 1986). This court may not try the case de novo, resolve conflicts in the

evidence, or decide questions of credibility. Wright, 321 F.3d at 614; Garner v.

Heckler, 745 F.2d 383, 387 (6th Cir. 1984). The court, however, may examine all the

evidence in the record, regardless of whether such evidence was cited in the

Commissioner’s final decision. See Walker v. Sec’y of Health & Human Servs., 884

F.2d 241, 245 (6th Cir. 1989); Hubbard v. Commissioner, No. 11-11140, 2012 WL

883612, at *5 (E.D. Mich Feb. 27, 2012) (quoting Heston, 245 F.3d at 535).



                                   VII. ANALYSIS

      Ekkens presents the following legal issues for the court’s review:

      1. Whether the administrative law judge properly weighed the
      opinions of plaintiff’s treating mental health providers, where the
      judge gave great weight to the opinions, but then failed to incorporate
                                          13
      many of the limitations in the opinion into the residual functional
      capacity finding.

      2. Whether the administrative law judge properly evaluated plaintiff’s
      circulatory disorder and the need for plaintiff to periodically elevate
      her legs.

(R. 13, PageID #: 1203.)

                               A. Circulatory Disorder

      The court considers the second claim first, because it involves the ALJ’s Step

Two analysis. Ekkens contends that the ALJ did not properly evaluate her

coagulation disorder, and erred in not imposing any limitations based on the

resulting need to elevate her legs. (R. 13, PageID #: 1203, 1220.)

      At the second step of the disability analysis, the plaintiff has the burden to

show that she suffers from a severe medically determinable physical or mental

impairment. Wilson, 378 F.3d at 548 (citing 20 C.F.R. § 404.1520(a)(4)(ii)). Here,

the ALJ’s decision indicates at Step Two that Ekkens has the following severe

impairments: spine disorder, inflammatory arthritis, obesity, epilepsy, major

depressive disorder, and panic disorder. (R. 8, tr., at 18.)

      Once the ALJ determines that a claimant has at least one severe impairment,

the ALJ considers all impairments, severe and non-severe, in the remaining steps.

Pompa v. Commissioner, No. 02-2335, 2003 WL 21949797, at *1 (6th Cir. Aug. 11,

2003). A failure to find an allegedly severe impairment may not constitute

reversible error where the ALJ determines that a claimant has other severe

impairments and continues with the remaining steps of the disability evaluation.

                                           14
Winn v. Commissioner, No. 14-3499, 2015 WL 3702032, at *10 (6th Cir. June 15,

2015) (citing Maziarz v. Secretary, HHS, 837 F.2d 240, 244 (6th Cir. 1987)); Fisk v.

Astrue, No. 06-4677, 2007 WL 3325869, at *4 (6th Cir. Nov. 9, 2007). Because the

ALJ found that Ekkens had severe impairments at Step Two, “whether the ALJ

characterized any other alleged impairment as severe or not severe is of little

consequence.” Pompa, 2003 WL 21949797, at *1.

      The ALJ found that the Ekkens had “non-severe impairments of other

disease of the circulatory system[,]” including a history of deep vein thrombosis

(DVT), chronic venous insufficiency, post-thrombotic syndrome, and

myeloproliferative disorder, treated with warfarin. (R. 8, tr., at 18, citing MER.)

The ALJ stated, however, that “aside from occasional [leg] edema, examinations

have not revealed any significant ongoing abnormalities associated with circulatory

system disorder, and notably, recent testing has been negative for evidence of acute

pulmonary embolism or repeat DVT.” Id. (internal citations omitted).

      Although Ekkens argues that the ALJ’s decision did not properly consider her

circulatory impairment and the related need to elevate her legs, the ALJ’s decision

addressed those issues. (R. 8, tr., at 18, 22, 32.) The ALJ noted that treating

hematologist Dr. O’Brien stated that claimant required leg elevation for 15 minutes,

4 times per day, which the ALJ stated “can be accommodated with regularly

scheduled work breaks.” Id., citing tr., at 1125. Notably, Dr. O’Brien did not

indicate that claimant needed to elevate her legs four times during the workday,

but simply required “elevation of her legs for 15 minutes, 4 times per day.” Id.
                                          15
Nurse Parkanzky stated that Ekkens needs to elevate her legs three times a day.

Id. at 659. The ALJ properly found that the need to elevate her legs can be

accommodated within normal work breaks. In light of the evidence, the ALJ

determined that Plaintiff’s other disease of the circulatory system “has no more

than a minimal impact on the claimant’s ability to perform basic work-related

tasks, and is therefore non-severe.” Id. at 18.

      The ALJ continued on to the remaining steps of the disability analysis, and

provided a thorough analysis of the medical record when assessing Plaintiff’s

residual functional capacity. (R. 8, tr., at 19-33; see generally Fisk, 2007 WL

3325869, at *4; Maziarz, 837 F.2d at 244.) When an ALJ considers all of a

claimant’s impairments in the remaining steps of the disability determination, an

ALJ’s failure to find additional severe impairments at step two does not constitute

reversible error. Nejat v. Commissioner, No. 09-5193, 2009 WL 4981686, at *2-*3

(6th Cir. Dec. 22, 2009) (citing Maziarz, 837 F.2d at 244). The court finds that the

ALJ properly considered all of claimant’s impairments, including her non-severe

impairments, when assessing her residual functional capacity.

                           B. Weight of Opinion Evidence

      Ekkens contends that the ALJ did not properly weigh the opinions of her

treating mental health providers, asserting the ALJ “gave great weight to the

opinions, but then failed to incorporate many of the limitations in the opinion into

the residual functional capacity finding.” (R. 13, PageID #: 1203, 1217-1218.)

Plaintiff argues that the ALJ failed to build an accurate and logical bridge between
                                          16
the evidence and his conclusion. Id. at 1218, citing Fleischer v. Astrue, 774

F.Supp.2d 875, 877 (N.D. Ohio 2011). Specifically, she contends that the ALJ erred

when considering the August 2015 opinions authored by Dr. Hill and LISW

Catalano. Id. at 1218-1219.

      It is well-recognized that an ALJ must generally give greater deference to the

opinions from treating providers than to non-treating healthcare providers.

Gayheart v. Commissioner, 710 F.3d 365, 375 (6th Cir. 2013); Blakley, 581 F.3d at

406; Wilson, 378 F.3d at 544. This doctrine, often referred to as the “treating

physician rule,” or treating source rule, is a reflection of the Social Security

Administration’s awareness that physicians and other healthcare providers who

have a long-standing treatment relationship with an individual are well-equipped to

provide a complete picture of the individual’s health and treatment history. Id.; 20

C.F.R. § 404.1527(c)(2). The treating source doctrine requires opinions from

treating providers to be given controlling weight when the opinion is (1) “well-

supported by medically acceptable clinical and laboratory diagnostic techniques”

and (2) “not inconsistent with the other substantial evidence in the case record.”

Gayheart, 710 F.3d at 376 (citing 20 C.F.R. § 404.1527(c)(2)); Blakley, 581 F.3d at

406; Wilson, 378 F.3d at 544.

      Social Security regulations require the ALJ to give good reasons for

discounting evidence of disability submitted by the treating source(s). Blakley, 581

F.3d at 406; Vance v. Commissioner, No. 07-5793, 2008 WL 162942, at *3 (6th Cir.

Jan. 15, 2008). Those good reasons must be supported by evidence in the case
                                       17
record, and must be sufficiently specific to make clear to subsequent reviewers the

weight assigned to the treating source’s opinion, and the reasons for that weight.

Gayheart, 710 F.3d at 376; Blakley, 581 F.3d at 406-407; Winning v. Commissioner,

661 F.Supp.2d 807, 818-819 (N.D. Ohio 2009) (quoting SSR 96-2p). In some cases,

even a “brief” statement identifying the relevant factors has been found adequate to

articulate “good reasons” to discount a treating physician’s opinion. Allen v.

Commissioner, 561 F.3d 646, 651 (6th Cir. 2009).

      Although the ALJ generally accords more weight to opinions from a treating

source over those of a non-examining source, the ALJ is not prohibited from

adopting the findings of a non-examining source. See generally Ealy v.

Commissioner, 594 F.3d 504, 514-515 (6th Cir. 2010); Smith v. Commissioner, 482

F.3d 873, 875 (6th Cir. 2007). When a treating source’s opinion is not entitled to

controlling weight, an ALJ must still determine how much weight to assign to the

opinion by applying specific factors set forth in the governing regulations.

Gayheart, 710 F.3d at 376; 20 C.F.R. § 404.1527(c). The ALJ is directed to consider

the factors, but is not required to provide an “exhaustive factor-by-factor analysis”

in the decision. Francis v. Commissioner, No. 09-6263, 2011 WL 915719, at *3 (6th

Cir. March 16, 2011).




                                          18
       Here, the plaintiff challenges the ALJ’s consideration of an opinion from her

treating providers. The ALJ addressed the August 2015 opinion4 at issue as

follows:

       Treating providers Richard Hill, M.D., and Bruce Catalano, LISW,
       opined on August 4, 2015, that the claimant can occasionally maintain
       attention and concentration for extended periods of 2 hour segments,
       maintain regular attendance and be punctual with customary
       tolerance, interact with supervisors, work in coordination with or
       proximity to others without being distracted, deal with work stress,
       complete a normal workday and workweek, understand, remember,
       and carry out complex job instructions, socialize, behave in an
       emotionally stable manner, and manage funds/schedules. Dr. Hill and
       Mr. Catalano indicated frequent or constant in all other areas. These
       opinions are based on extensive treating relationships, and are
       generally consistent [with] the behavioral record as a whole, including
       indications of ongoing psychiatric symptoms, often triggered by
       situational stressors, but improved with conservative mental health
       treatment. As a result, the undersigned gives the opinions great
       weight.

(R. 8, tr., at 32-33; see generally R. 8, tr., at 660-661 (opinion).)

       Plaintiff does not assert that the ALJ should have given this opinion

controlling weight,5 or that the ALJ’s decision lacks good reasons for the weight he



4
  Dr. Hill completed a second medical statement in March 2017 (R. 8, tr., at 1126-
1127), but plaintiff challenges only the ALJ’s treatment of the August 2015 opinion.
See R. 13, PageID #: 1218-1219. The ALJ gave little weight to the 2017 opinion,
which opined extreme limitations in several areas. (R. 8, tr., at 33, citing tr., at
1126-1127.) The ALJ noted the extreme contrast between this opinion and the 2015
opinion, and noted while claimant has ongoing psychiatric symptoms, they have
responded to conservative mental health treatment. Id. at 33, citing MER. The
ALJ also stated that Dr. Hill’s 2017 opinion was inconsistent with his own
treatment notes that indicated moderate psychiatric abnormalities, at most, on
examination. Id.


                                             19
assigned the opinion, but rather she argues that the ALJ erred by “not

incorporating most of the restrictions that Dr. Hill and Mr. Catalano posit into his

RFC findings,” and failing to explain why the limitations were not credited. (R. 13,

PageID #: 1219.) Ekkens contends that, for example, her providers’ finding that she

was capable of only “occasionally” interacting with supervisors or working with

others should have been incorporated into the ALJ’s RFC, but was not. Id. She also

asserts that a worker who can only “occasionally” be punctual or complete a normal

workweek would presumably be unemployable, but argues the ALJ omitted any

attendance or punctuality limitations. Id.

      The Commissioner argues that the ALJ considered all the medical evidence

before him, not solely the opinion of Dr. Hill and Catalano, in determining the

plaintiff’s RFC. (R. 14, PageID #: 1238-1239, 1246.) Moreover, the Commissioner

asserts that the ALJ explained that the RFC was supported by other evidence in the

record as well. Id. at 1246.

      Although the ALJ did not designate the opinion of Dr. Hill and Catalano as

controlling, he gave their opinion great weight. The ALJ’s decision to give great

weight to their opinion does not mean that the ALJ must adopt every restriction

noted in their opinion. Salisbury v. Commissioner, No. 5:11CV2277, 2013 WL

427733, at *7 (N.D. Ohio Feb. 1, 2013) (citing Sonnenlitter v. Commissioner, No.


5In fact, Ekkens states that the ALJ was correct in assigning great weight to the
opinion. (R. 13, PageID #: 1219.)


                                          20
1:12CV43, 2012 WL 4794639, at *15 (N.D. Ohio Oct. 9, 2012); Smith v. Astrue, No.

1:12CV831, 2012 WL 6607007, at *8 (N.D. Ohio Dec. 18, 2012)); see also Barnett v.

Commissioner, No. 2:16CV902, 2017 WL 4250073, at *8 (S.D. Ohio Sept. 26, 2017)

(citing Salisbury). While medical sources may opine about a claimant’s ability to

work, the ultimate responsibility for determining the claimant’s RFC lies with the

ALJ. Salisbury, 2013 WL 427733, at *7 (citing Nejat v. Commissioner, 359 Fed.

Appx 574, 578 (6th Cir. 2009); 20 C.F.R. § 404.1527(d)(2)).

      The ALJ supported with substantial evidence several aspects of the RFC in

his overall discussion of the evidence. For example, reviewing the record evidence,

the ALJ noted that Ekkens’ mental health treatment record was relatively

conservative, with an ongoing need for medication and counseling. (R. 8, tr., at 30,

citing MER.) He stated that medication and therapy had improved her condition,

and the record indicated that exacerbation of her psychiatric symptoms was often

attributable to situational stressors. Id. The ALJ found that Ekkens’ mental

impairments are manageable with relatively conservative mental health treatment.

Id.

      However, the ALJ also found that the plaintiff continued to experience

symptoms associated with major depressive disorder and panic disorder, despite her

compliance with mental health treatment, that would interfere with her ability to

perform complex tasks, work at a rapid pace, and interact with others. (R. 8, tr., at

28-29, citing MER; see also tr., at 20 (moderate limitations in interacting with

others).) For this reason, the ALJ limited claimant to simple tasks without
                                          21
production rate pace, but she was not precluded from performing goal-oriented

unskilled work. Id. at 29.

      The ALJ also gave great weight to the opinions of the psychological

consultants Dr. Marlow and Dr. Hoyle, who opined that “claimant is capable to

performing simple, routine tasks and some moderately complex tasks without strict

production quotas, no fast pace tasks, and no significant interaction with others.”

(R. 8, tr., at 32, citing MER.) The ALJ found their opinions to be generally

consistent with the behavioral evidence of record. Id.

      What is lacking in the RFC, however, is a logical bridge between the 2015

opinion evidence of Dr. Hill and Catalano, and the mental limitations set forth in

the RFC. Their opinions indicated that plaintiff’s limitations included only

occasionally interacting with supervisors, working in coordination with or proximity

to others without being distracted, and behaving in an emotionally stable manner.

Although the ALJ assigned great weight to their 2015 opinions, he failed to explain

why he did not include an RFC limitation to occasional interaction with supervisors,

co-workers, and others. The court is unable to determine the basis for the apparent

contradiction between the great weight given to that opinion, and the lack of

limitations in the RFC which would otherwise seem supported by their opinion.

The ALJ’s RFC finds that Ekkens “can interact supervisors, coworkers, and the

public if that interaction is limited to speaking and signaling” (R. 8, tr. at 21), but

such a limitation speaks to the quality of the interaction not the quantity of time

spent interacting with other individuals. See Cooper v. Comm'r of Soc. Sec., No.
                                         22
2:18CV67, 2018 WL 6287996, at *4-*5 (S.D. Ohio Dec. 3, 2018) (footnotes omitted),

adopted by, 2019 WL 95496 (S.D. Ohio Jan. 3, 2019) (citing Lindsey v. Comm'r of

Soc. Sec., No. 2:18-CV-18, 2018 WL 6257432, at *4 (S.D. Ohio Nov. 30, 2018)

(“‘Occasional contact’ goes to the quantity of time spent with [ ] individuals, whereas

‘superficial contact’ goes to the quality of the interactions.”) (quoting Hurley v.

Berryhill, No. 1:17-CV-421-TLS, 2018 WL 4214523, at *4 (N.D. Ind. Sept. 5, 2018)).

      The Cooper court aptly stated,

      Certainly, an ALJ is not required to mirror or parrot medical opinions
      verbatim. Poe v. Comm'r of Soc. Sec., 342 Fed. App'x 149, 157 (6th Cir.
      2009). But where, as here, the ALJ assigns significant weight to a
      particular opinion and states it is consistent with the record, he must
      incorporate the opined limitations or provide an explanation for
      declining to do so.

Cooper, 2018 WL 6287996, at *5. The undersigned concludes that reversal is

required because the ALJ assigned “great weight” to plaintiff’s treating providers’

opinions, found they were “based on extensive treating relationships,” and

“consistent with the behavioral record as a whole,” but failed to include a limitation

for “occasional” interaction as stated above. (R. 8, tr. at 21, 32-33, 660-61

(opinion).). The underlying decision lacks an adequate explanation for how the RFC

addressed that limitation or why the ALJ declined to include it.




                                           23
                               VIII. CONCLUSION

      The court finds that the ALJ’s underlying error prevents it from performing a

meaningful review of the RFC to determine whether it is supported by substantial

evidence. The decision of the Commissioner is REVERSED and REMANDED for

further consideration of the relationship between Dr. Hill and Catalano’s 2015

opinion and the RFC’s mental limitations set forth in the ALJ’s opinion.



                                              s/ David A. Ruiz
                                              David A. Ruiz
                                              United States Magistrate Judge
Date: March 28, 2019




                                         24
